         Case 2:20-cv-00763-NBF Document 17 Filed 04/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MARIA OMSTEAD-WAGNER,                        Civil Action No.: 20-cv-00763-NBF

        Plaintiff,

 v.

 MOODY NATIONAL FFI BUTLER PA,
 LLC, t/d/b/a Fairfield Inn & Suites by
 Marriott Butler,

        Defendant.


                              STIPULATION FOR DISMISSAL

AND NOW comes the Plaintiff in the above case, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i), by and through counsel, and hereby dismisses with prejudice all claims
asserted by Plaintiff against Defendant MOODY NATIONAL FFI BUTLER PA, LLC, t/d/b/a
Fairfield Inn & Suites by Marriott Butler,

Date: April 12, 2021

Respectfully submitted,

 /s/John Newborg                              /s/Nicholas J. Godfrey__
 John Newborg, Esquire                        Nicholas J. Godfrey, Esq.
 225 Ross St., 4th Floor                      Pa. I.D. No. 312031
 Pittsburgh, PA 15219                         DINSMORE & SHOHL LLP
 PA ID 22276                                  1300 Six PPG Place
 (412) 281-1106                               Pittsburgh, PA 15222
 newborglaw@gmail.com                         412.281.5000 (t)
                                              412.281.5055 (f)
 George John Steffish, III, Esquire           nicholas.godfrey@dinsmore.com
 Steffish & Lafferty PC
 121 North Washington St.                     Counsel for Defendant Moody National FFI
 Butler, Pennsylvania 16001                   Butler PA, LLC
 PA ID #30809
 (724) 282-3933
 george@steffishlafferty.com

 Counsel for Plaintiff Maria Omstead-Wagner
